

CHINA KANGTAI CACTUS BIO-TECH, INC.


FIRST AMENDED AND RESTATED
CERTIFICATE OF DESIGNATIONS OF PREFERENCES,
RIGHTS AND LIMITATIONS
OF SERIES A CONVERTIBLE PREFERRED STOCK


The undersigned, Jinjiang Wang and Fengxi Lang, do hereby certify that:
 
1. They are the President and Secretary, respectively, of China Kangtai Cactus
Bio-Tech, Inc., a Nevada corporation (the “Company”).
 
2. The Company is authorized to issue 200,000,000 shares of preferred stock,
833,333 of which have been previously issued.
 
3. The following resolutions were duly adopted by the Board of Directors:
 
WHEREAS, the Articles of Incorporation of the Company provides for a class of
its authorized stock known as preferred stock, comprised of 200,000,000 shares,
$0.001 par value per share, issuable from time to time in one or more series;
 
WHEREAS, the Board of Directors of the Company is authorized to fix the dividend
rights, dividend rate, voting rights, conversion rights, rights and terms of
redemption and liquidation preferences of any wholly unissued series of
preferred stock and the number of shares constituting any Series and the
designation thereof, of any of them;
 
WHEREAS, the Board of Directors of the Company has filed with the Nevada
Secretary of State on March 21, 2008 a Certificate of Designation which fixed
and determined the rights, preferences, restrictions and other matters relating
to the Series A Convertible Preferred Stock;
 
WHEREAS, it is the desire of the Board of Directors of the Company, pursuant to
its authority as aforesaid, to increase the number of shares designated as
Series A Convertible Preferred Stock to up to 1,250,000 shares of the preferred
stock which the Company has the authority to issue;
 
WHEREAS, the Board of Directors of the Company by unanimous written consent have
agreed to amend certain provisions of the preferred stock and adopt this First
Amended and Restated Certificate of Designation of Preferences, Rights and
Limitations of Series A Convertible Preferred Stock; and
 
NOW, THEREFORE, BE IT RESOLVED, that Certificate of Designation of Preferences
Rights and Limitations of Series A Convertible Preferred Stock as filed with the
Secretary of State of the State of Nevada shall be amended and restated in its
entirety as follows:
 
CHINA KANGTAI CACTUS BIO-TECH, INC. CERTIFICATE OF DESIGNATION
 
PAGE 1 OF 17

--------------------------------------------------------------------------------

 
 
TERMS OF PREFERRED STOCK


Section 1. Definitions. Capitalized terms used and not otherwise defined herein
that are defined in the Purchase Agreements (as defined below) shall have the
meanings given such terms in the Purchase Agreements. For the purposes hereof,
the following terms shall have the following meanings:
 
“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1.02(s) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof; (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within 60 days after commencement; (c) the Company or any
Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any order
of relief or other order approving any such case or proceeding is entered; (d)
the Company or any Significant Subsidiary thereof suffers any appointment of any
custodian or the like for it or any substantial part of its property that is not
discharged or stayed within 60 days; (e) the Company or any Significant
Subsidiary thereof makes a general assignment for the benefit of creditors; (f)
the Company or any Significant Subsidiary thereof calls a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
its debts; or (g) the Company or any Significant Subsidiary thereof, by any act
or failure to act, expressly indicates its consent to, approval of or
acquiescence in any of the foregoing or takes any corporate or other action for
the purpose of effecting any of the foregoing.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock" means the Company's common stock, par value $0.001 per share, and
stock of any other class into which such shares may hereafter have been
reclassified or changed.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.
 
“Conversion Date” shall have the meaning set forth in Section 6(a).
 
“Conversion Ratio” shall have the meaning set forth in Section 6(a).
 
“Conversion Value” shall have the meaning set forth in Section 6(a).
 
“Conversion Shares” means, collectively, the shares of Common Stock into which
the shares of Series A Preferred Stock are convertible in accordance with the
terms hereof.
 
CHINA KANGTAI CACTUS BIO-TECH, INC. CERTIFICATE OF DESIGNATION
 
PAGE 2 OF 17

--------------------------------------------------------------------------------

 
 
“Conversion Shares Registration Statement” means a registration statement that
meets the requirements of the Registration Rights Agreement and registers the
resale of all Conversion Shares by the Holder, who shall be named as a “selling
stockholder” thereunder, all as provided in the Registration Rights Agreement.
 
“Dilutive Issuance” shall have the meaning set forth in Section 7(b) hereof.
 
“Effective Date” means the date that the Conversion Shares Registration
Statement is declared effective by the Commission.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted by a majority of the non-employee members of the Board of
Directors of the Company or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise of or conversion of any securities issued hereunder, and of any
convertible securities, options or warrants issued and outstanding on the date
of this Certificate of Designations, provided that such securities have not been
amended since the date of this Certificate of Designations to increase the
number of such securities, and (c) securities issued pursuant to acquisitions or
strategic transactions, provided any such issuance shall only be to a Person
which is, itself or through its subsidiaries, an operating company in a business
synergistic with the business of the Company and in which the Company receives
benefits in addition to the investment of funds, but shall not include a
transaction in which the Company is issuing securities primarily for the purpose
of raising capital or to an entity whose primary business is investing in
securities.
 
“Fundamental Transaction” shall have the meaning set forth in Section 7(f)(iv)
hereof.
 
“Holder” shall have the meaning given such term in Section 2 hereof.
 
“Junior Securities” means the Common Stock and all other equity or equity
equivalent securities of the Company other than those securities that are
explicitly senior in rights or liquidation preference to the Series A Preferred
Stock.
 
“Original Issue Date” shall mean the date of the first issuance of any shares of
the Series A Preferred Stock regardless of the number of transfers of any
particular shares of Series A Preferred Stock and regardless of the number of
certificates which may be issued to evidence such Series A Preferred Stock.
 
“Person” means a Company, an association, a partnership, a limited liability
company, a business association, an individual, a government or political
subdivision thereof or a governmental agency.
 
CHINA KANGTAI CACTUS BIO-TECH, INC. CERTIFICATE OF DESIGNATION
 
PAGE 3 OF 17

--------------------------------------------------------------------------------

 
 
“Purchase Agreements” means the Preferred Stock Purchase Agreements, dated as of
March 21, 2008 and July 16, 2008, to which the Company and the original Holders
are parties, as amended, modified or supplemented from time to time in
accordance with its terms, a copy of which is on file at the principal offices
of the Company.
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the March 21, 2008, to which the Company and the original Holder are
parties, as amended, modified or supplemented from time to time in accordance
with its terms.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Series A Preferred Stock” shall have the meaning set forth in Section 2.
 
“Subsidiary” shall mean a Company, limited liability company, partnership, joint
venture or other business entity of which the Company owns beneficially or of
record more than 19% of the equity interest.
 
“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.
 
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the Nasdaq
SmallCap Market, the American Stock Exchange, the New York Stock Exchange, the
Nasdaq National Market or the OTC Bulletin Board.
 
“Transaction Documents” shall have the meaning set forth in the Purchase
Agreements.
 
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the primary Trading Market on which
the Common Stock is then listed or quoted as reported by Bloomberg Financial
L.P. (based on a Trading Day from 9:30 a.m. EST to 4:02 p.m. Eastern Time) using
the VAP function; (b) if the Common Stock is not then listed or quoted on the
Trading Market and if prices for the Common Stock are then reported in the “Pink
Sheets” published by the National Quotation Bureau Incorporated (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported; or (c) in all
other cases, the fair market value of a share of Common Stock as determined by a
nationally recognized-independent appraiser selected in good faith by Purchasers
holding a majority of the principal amount of Series A Preferred Stock then
outstanding.
 
CHINA KANGTAI CACTUS BIO-TECH, INC. CERTIFICATE OF DESIGNATION
 
PAGE 4 OF 17

--------------------------------------------------------------------------------

 
 
Section 2. Designation, Amount and Par Value. The series of preferred stock
shall be designated as the Company’s Series A Convertible Preferred Stock (the
“Series A Preferred Stock or “Preferred Stock”) and the number of shares so
designated shall be (which shall not be subject to increase without the consent
of all of the holders of the Series A Preferred Stock (each a “Holder” and
collectively, the “Holders”). Each share of Series A Preferred Stock shall have
a par value of $0.001 per share. Capitalized terms not otherwise defined herein
shall have the meaning given such terms in Section 1 hereof.
 
Section 3. Dividends and Other Distributions. No dividends shall be payable with
respect to the Series A Preferred Stock. No dividends shall be payable with
respect to the Common Stock while the Series A Preferred Stock is outstanding.
The Common Stock shall not be redeemed while the Series A Preferred Stock is
outstanding.
 
Section 4. Voting Rights. The Series A Preferred Stock shall have no voting
rights. However, so long as any shares of Series A Preferred Stock are
outstanding, the Company shall not, without the affirmative approval of the
Holders of the shares of the Series A Preferred Stock then outstanding, (a)
alter or change adversely the powers, preferences or rights given to the Series
A Preferred Stock or alter or amend this Certificate of Designation, (b)
authorize or create any class of stock ranking as to dividends or distribution
of assets upon a Liquidation (as defined in Section 5) senior to or otherwise
pari passu with the Series A Preferred Stock, or any of preferred stock
possessing greater voting rights or the right to convert at a more favorable
price than the Series A Preferred Stock, (c) amend its certificate or articles
of incorporation or other charter documents in breach of any of the provisions
hereof, (d) increase the authorized number of shares of Series A Preferred
Stock, or (e) enter into any agreement with respect to the foregoing.
 
Section 5. Liquidation. Upon any liquidation, dissolution or winding-up of the
Company, whether voluntary or involuntary (a “Liquidation”), the Holders shall
be entitled to receive out of the assets of the Company, whether such assets are
capital or surplus, for each share of Series A Preferred Stock an amount equal
to $0.60 (the “Liquidation Value”) before any distribution or payment shall be
made to the holders of any Junior Securities, and if the assets of the Company
shall be insufficient to pay in full such amounts, then the entire assets to be
distributed to the Holders shall be distributed among the Holders ratably in
accordance with the respective amounts that would be payable on such shares if
all amounts payable thereon were paid in full. At the election of a Holder made
by written notice delivered to the Company at least two (2) business days prior
to the effective date of the subject transaction, as to the shares of Series A
Preferred Stock held by such Holder, a Fundamental Transaction (excluding for
purposes of this Section 5 any Fundamental Transaction described in Section
7(f)(iv)(A) or 7(f)(iv)(B)) or Change of Control shall be treated as a
Liquidation.
 
CHINA KANGTAI CACTUS BIO-TECH, INC. CERTIFICATE OF DESIGNATION
 
PAGE 5 OF 17

--------------------------------------------------------------------------------

 
 
Section 6. Conversion.
 
a) Conversions at Option of Holder. Each share of Series A Preferred Stock shall
be initially convertible (subject to the limitations set forth in Section 6(c)),
into one (1) share of Common Stock (as adjusted as provided below, the
“Conversion Ratio”) at the option of the Holders, at any time and from time to
time from and after the Original Issue Date. Holders shall effect conversions by
providing the Company with the form of conversion notice attached hereto as
Annex A (a “Notice of Conversion”) as fully and originally executed by the
Holder, together with the delivery by the Holder to the Company of the stock
certificate(s) representing the number of shares of Series A Preferred Stock so
converted, with such stock certificates being duly endorsed in full for transfer
to the Company or with an applicable stock power duly executed by the Holder in
the manner and form as deemed reasonable by the transfer agent of the Common
Stock. Each Notice of Conversion shall specify the number of shares of Series A
Preferred Stock to be converted, the number of shares of Series A Preferred
Stock owned prior to the conversion at issue, the number of shares of Series A
Preferred Stock owned subsequent to the conversion at issue, the stock
certificate number and the shares of Series A Preferred Stock represented
thereby which are accompanying the Notice of Conversion, and the date on which
such conversion is to be effected, which date may not be prior to the date the
Holder delivers such Notice of Conversion and the applicable stock certificates
to the Company by overnight delivery service (the “Conversion Date”). If no
Conversion Date is specified in a Notice of Conversion, the Conversion Date
shall be the Trading Day immediately following the date that such Notice of
Conversion and applicable stock certificates are received by the Company. The
calculations and entries set forth in the Notice of Conversion shall control in
the absence of manifest or mathematical error. Shares of Series A Preferred
Stock converted into Common Stock in accordance with the terms hereof shall be
canceled and may not be reissued. The initial value of the Series A Preferred
Stock on the Conversion Date shall be equal to $0.60 per share (as adjusted
pursuant to Section 7 or otherwise as provided herein, the “Conversion Value”).
If the initial Conversion Value is adjusted pursuant to Section 7 or as
otherwise provided herein, the Conversion Ratio shall likewise be adjusted and
the new Conversion Ratio shall equal the Liquidation Value divided by the new
Conversion Value. Thereafter, subject to any further adjustments in the
Conversion Value, each share of Series A Preferred Stock shall be initially
convertible into that number of shares of Common Stock equal to the new
Conversion Ratio.
 
b) Automatic Conversion Upon Change of Control.
 
i. Subject to Section 5, all of the outstanding shares of Series A Preferred
Stock shall be automatically converted into the Conversion Shares upon the close
of business on the business day immediately preceding the date fixed for
consummation of any transaction resulting in a Change of Control of the Company
(an "Automatic Conversion Event"). A "Change in Control" means a consolidation
or merger of the Company with or into another company or entity in which the
Company is not the surviving entity or the sale of all or substantially all of
the assets of the Company to another company or entity not controlled by the
then existing stockholders of the Company in a transaction or series of
transactions. The Company shall not be obligated to issue certificates
evidencing the Conversion Shares unless certificates evidencing the shares of
Series A Preferred Stock so converted are either delivered to the Company or its
transfer agent or the holder notifies the Company or its transfer agent in
writing that such certificates have been lost, stolen, or destroyed and executes
an agreement satisfactory to the Company to indemnify the Company from any loss
incurred by it in connection therewith. Upon the conversion of the Series A
Preferred Stock pursuant to this Section 6(b)(i), the Company shall promptly
send written notice thereof, by hand delivery or by overnight delivery, to the
holder of record of all of the Series A Preferred Stock at its address then
shown on the records of the Company, which notice shall state that certificates
evidencing shares of Series A Preferred Stock must be surrendered at the office
of the Company (or of its transfer agent for the Common Stock, if applicable).
 
CHINA KANGTAI CACTUS BIO-TECH, INC. CERTIFICATE OF DESIGNATION
 
PAGE 6 OF 17

--------------------------------------------------------------------------------

 
 
c) Beneficial Ownership Limitation. Except as provided in Section 6(b) above,
the Company shall not effect any conversion of the Series A Preferred Stock, and
the Holder shall not have the right to convert any portion of the Series A
Preferred Stock to the extent that after giving effect to such conversion, the
Holder (together with the Holder’s affiliates), as set forth on the applicable
Notice of Conversion, would beneficially own in excess of 4.9% of the number of
shares of the Common Stock outstanding immediately after giving effect to such
conversion.  For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by the Holder and its affiliates shall include
the number of shares of Common Stock issuable upon conversion of the Series A
Preferred Stock with respect to which the determination of such sentence is
being made, but shall exclude the number of shares of Common Stock which would
be issuable upon (A) conversion of the remaining, nonconverted shares of Series
A Preferred Stock beneficially owned by the Holder or any of its affiliates, so
long as such shares of Series A Preferred Stock are not convertible within sixty
(60) days from the date of such determination, and (B) exercise or conversion of
the unexercised or nonconverted portion of any other securities of the Company
(including the Warrants) subject to a limitation on conversion or exercise
analogous to the limitation contained herein beneficially owned by the Holder or
any of its affiliates, so long as such other securities of the Company are not
exercisable nor convertible within sixty (60) days from the date of such
determination.  For purposes of this Section 6(c), in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in the most recent of the
following: (A) the Company’s most recent quarterly reports, Form 10-Q, Form
10-QSB, Annual Reports, Form 10-K, or Form 10-KSB, as the case may be, as filed
with the Commission under the Exchange Act (B) a more recent public announcement
by the Company or (C) any other written notice by the Company or the Company’s
transfer agent setting forth the number of shares of Common Stock outstanding. 
Upon the written or oral request of the Holder, the Company shall within two (2)
Trading Days confirm orally and in writing to the Holder the number of shares of
Common Stock then outstanding.  In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including the Series A Preferred Stock,
by the Holder or its affiliates since the date as of which such number of
outstanding shares of Common Stock was publicly reported by the Company. This
Section 6(c) may be waived or amended only with the consent of the Holders of
all of the Series A Preferred Stock and the consent of the holders of a majority
of the shares of outstanding Common Stock of the Company who are not Affiliates.
For the purpose of the immediately preceding sentence, the term “Affiliate”
shall mean any person: (a) that directly or indirectly, through one or more
intermediaries controls, or is controlled by, or is under common control with
the Company, or (b) who beneficially owns (i) any shares of Series A Preferred
Stock, or (ii) the Company’s Common Stock Purchase Warrant(s) dated March 21,
2008 and July 16, 2008. For purposes of this Section 6(c), beneficial ownership
shall be calculated in accordance with Section 13(d) of the Exchange Act.
 
CHINA KANGTAI CACTUS BIO-TECH, INC. CERTIFICATE OF DESIGNATION
 
PAGE 7 OF 17

--------------------------------------------------------------------------------

 
 
d) Mechanics of Conversion
 
i. Delivery of Certificate Upon Conversion. Except as otherwise set forth
herein, not later than three Trading Days after each Conversion Date (the “Share
Delivery Date”), the Company shall deliver to the Holder (A) a certificate or
certificates which, after the Effective Date, shall be free of restrictive
legends and trading restrictions (other than those required by the Purchase
Agreements) representing the number of shares of Common Stock being acquired
upon the conversion of shares of Series A Preferred Stock, and (B) a bank check
in the amount of accrued and unpaid dividends (if the Company has elected or is
required to pay accrued dividends in cash). After the Effective Date, the
Company shall, upon request of the Holder, deliver any certificate or
certificates required to be delivered by the Company under this Section
electronically through the Depository Trust Company or another established
clearing Company performing similar functions. If in the case of any Notice of
Conversion such certificate or certificates are not delivered to or as directed
by the applicable Holder by the third Trading Day after the Conversion Date, the
Holder shall be entitled to elect by written notice to the Company at any time
on or before its receipt of such certificate or certificates thereafter, to
rescind such conversion, in which event the Company shall immediately return the
certificates representing the shares of Series A Preferred Stock tendered for
conversion.
 
ii. Obligation Absolute; Partial Liquidated Damages. The Company’s obligations
to issue and deliver the Conversion Shares upon conversion of Series A Preferred
Stock in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other Person of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of such
Conversion Shares. In the event a Holder shall elect to convert any or all of
its Series A Preferred Stock, the Company may not refuse conversion based on any
claim that such Holder or any one associated or affiliated with the Holder of
has been engaged in any violation of law, agreement or for any other reason,
unless, an injunction from a court, on notice, restraining and or enjoining
conversion of all or part of this Series A Preferred Stock shall have been
sought and obtained and the Company posts a surety bond for the benefit of the
Holder in the amount of 150% of the Conversion Value of Series A Preferred Stock
outstanding, which is subject to the injunction, which bond shall remain in
effect until the completion of arbitration/litigation of the dispute and the
proceeds of which shall be payable to such Holder to the extent it obtains
judgment.
 
CHINA KANGTAI CACTUS BIO-TECH, INC. CERTIFICATE OF DESIGNATION
 
PAGE 8 OF 17

--------------------------------------------------------------------------------

 
 
iii. Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Conversion. If the Company fails to deliver to the Holder such certificate or
certificates pursuant to Section 6(d)(i) by a Share Delivery Date, and if after
such Share Delivery Date the Holder purchases (in an open market transaction or
otherwise) Common Stock to deliver in satisfaction of a sale by such Holder of
the Conversion Shares which the Holder was entitled to receive upon the
conversion relating to such Share Delivery Date (a “Buy-In”), then the Company
shall pay in cash to the Holder the amount by which (x) the Holder's total
purchase price (including brokerage commissions, if any) for the Common Stock so
purchased exceeds (y) the product of (1) the aggregate number of shares of
Common Stock that such Holder was entitled to receive from the conversion at
issue multiplied by (2) the price at which the sell order giving rise to such
purchase obligation was executed. For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted conversion of shares of Series A Preferred Stock with respect to
which the aggregate sale price giving rise to such purchase obligation is
$10,000, under clause (A) of the immediately preceding sentence the Company
shall be required to pay the Holder $1,000. The Holder shall provide the Company
written notice indicating the amounts payable to the Holder in respect of the
Buy-In, together with applicable confirmations and other evidence reasonably
requested by the Company. Nothing herein shall limit a Holder’s right to pursue
any other remedies available to it hereunder, at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief
with respect to the Company's failure to timely deliver certificates
representing shares of Common Stock upon conversion of the shares of Series A
Preferred Stock as required pursuant to the terms hereof.
 
iv. Reservation of Shares Issuable Upon Conversion. The Company covenants that
it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock solely for the purpose of issuance upon
conversion of the Series A Preferred Stock, each as herein provided, free from
preemptive rights or any other actual contingent purchase rights of persons
other than the Holders, not less than such number of shares of the Common Stock
as shall (subject to any additional requirements of the Company as to
reservation of such shares set forth in the Purchase Agreements) be issuable
(taking into account the adjustments and restrictions of Section 7) upon the
conversion of all outstanding shares of Series A Preferred Stock. The Company
covenants that all shares of Common Stock that shall be so issuable shall, upon
issue, be duly and validly authorized, issued and fully paid, nonassessable and,
if the Conversion Shares Registration Statement is then effective under the
Securities Act, registered for public sale in accordance with such Conversion
Shares Registration Statement.
 
v. Fractional Shares. Upon a conversion hereunder, the Company shall not be
required to issue stock certificates representing fractions of shares of the
Common Stock.
 
vi. Transfer Taxes. The issuance of certificates for shares of the Common Stock
on conversion of the Series A Preferred Stock shall be made without charge to
the Holders thereof for any documentary stamp or similar taxes that may be
payable in respect of the issue or delivery of such certificate, provided that
the Company shall not be required to pay any tax that may be payable in respect
of any transfer involved in the issuance and delivery of any such certificate
upon conversion in a name other than that of the Holder of such shares of Series
A Preferred Stock so converted and the Company shall not be required to issue or
deliver such certificates unless or until the person or persons requesting the
issuance thereof shall have paid to the Company the amount of such tax or shall
have established to the satisfaction of the Company that such tax has been paid.
 
CHINA KANGTAI CACTUS BIO-TECH, INC. CERTIFICATE OF DESIGNATION
 
PAGE 9 OF 17

--------------------------------------------------------------------------------

 
 
Section 7.  Certain Adjustments.


a) Stock Dividends and Stock Splits. If the Company, at any time while the
Series A Preferred Stock is outstanding: (A) shall pay a stock dividend or
otherwise make a distribution or distributions on shares of its Common Stock or
any other equity or equity equivalent securities payable in shares of Common
Stock (which, for avoidance of doubt, shall not include any shares of Common
Stock issued by the Company pursuant to this Series A Preferred Stock), (B)
subdivide outstanding shares of Common Stock into a larger number of shares, (C)
combine (including by way of reverse stock split) outstanding shares of Common
Stock into a smaller number of shares, or (D) issue by reclassification of
shares of the Common Stock any shares of capital stock of the Company, then the
Conversion Value shall be multiplied by a fraction of which the numerator shall
be the number of shares of Common Stock (excluding treasury shares, if any)
outstanding before such event and of which the denominator shall be the number
of shares of Common Stock outstanding after such event. Any adjustment made
pursuant to this Section shall become effective immediately after the record
date for the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or re-classification.
 
b) Price Adjustment. From the date hereof until such time as no Purchaser holds
any of the Securities, the Company closes on the sale of a note or notes, shares
of Common Stock, or shares of any class of Preferred Stock at a price per share
of Common Stock, or with a conversion right to acquire Common Stock at a price
per share of Common Stock, that is less than the Conversion Price (as adjusted
to the capitalization per share as of the March 21, 2008, following any stock
splits, stock dividends, or the like) (collectively, the “Subsequent Conversion
Price”), the Company shall make a post-Closing adjustment in the Conversion
Price so that the effective price per share paid by the Investor is adjusted to
a price determined by multiplying such Conversion Price by a fraction, the
numerator of which shall be the number of shares of Common Stock Outstanding
(defined below) immediately prior to such issuance plus the number of shares of
Common Stock that the aggregate consideration received by the Company for such
issuance would purchase at such Conversion Price; and the denominator of which
shall be the number of shares of Common Stock Outstanding (as defined below)
immediately prior to such issuance plus the number of shares issued at such
issuance. For purposes of this Section 7, the term “Common Stock Outstanding”
shall mean and include the following: (1) outstanding Common Stock, (2) Common
Stock issuable upon conversion of outstanding Preferred Stock, (3) Common Stock
issuable upon exercise of outstanding warrants. Shares described in (1) through
(4) above shall be included whether vested or unvested, whether contingent or
non-contingent and whether exercisable or not yet exercisable.
 
CHINA KANGTAI CACTUS BIO-TECH, INC. CERTIFICATE OF DESIGNATION
 
PAGE 10 OF 17

--------------------------------------------------------------------------------

 
 
c) Subsequent Equity Sales. From the date hereof until such time as no Purchaser
holds any of the Securities, the Company shall be prohibited from effecting or
entering into an agreement to effect any Subsequent Financing involving a
“Variable Rate Transaction” or an “MFN Transaction” (each as defined below). The
term “Variable Rate Transaction” shall mean a transaction in which the Company
issues or sells (i) any debt or equity securities that are convertible into,
exchangeable or exercisable for, or include the right to receive additional
shares of Common Stock either (A) at a conversion, exercise or exchange rate or
other price that is based upon and/or varies with the trading prices of or
quotations for the shares of Common Stock at any time after the initial issuance
of such debt or equity securities, or (B) with a conversion, exercise or
exchange price that is subject to being reset at some future date after the
initial issuance of such debt or equity security or upon the occurrence of
specified or contingent events directly or indirectly related to the business of
the Company or the market for the Common Stock. The term “MFN Transaction” shall
mean a transaction in which the Company issues or sells any securities in a
capital raising transaction or series of related transactions which grants to an
investor the right to receive additional shares based upon future transactions
of the Company on terms more favorable than those granted to such investor in
such offering. Any Purchaser shall be entitled to obtain injunctive relief
against the Company to preclude any such issuance, which remedy shall be in
addition to any right to collect damages. Notwithstanding the foregoing, this
Section 6.184 shall not apply in respect of an Exempt Issuance, except that no
Variable Rate Transaction or MFN Transaction shall be an Exempt Issuance, nor
shall this Section 6.14 prevent the Company from potentially granting
anti-dilution protection to any potential future investors in the Company.
 
d) Price Adjustment Based on Earnings Per Share. In the event the Company earns
between $0.0670 and $0.0335 (50% Decline) per share (where such earnings in this
paragraph shall always be defined as earnings on a pre tax fully diluted basis
(including dilution from any options, warrants and convertible securities) as
reported for the audited sixth months ended June 30, 2008 from continuing
operations before any non-cash items the then current Conversion Price to the
Investor at the time the audited numbers are reported to the SEC shall be
decrease proportionately by 0% if the pre tax earnings (for first six months
ended June 30, 2008) are $0.0670 per share or greater and by 50% if the pre tax
earnings (for first six months ended June 30, 2008) are $0.0335 per share (50%
decrease). For example if the earnings are $ 0.0536 per share or less (20%
Decline) then the then current Conversion Price to the investor shall be reduced
by 20%. Such adjustment shall be made automatically within five business days of
the audited numbers being reported to the SEC.
 
In the event the Company earns between $0.1559 and $0.0780 (50% Decline) per
share (where such earnings in this paragraph shall always be defined as earnings
on a pre tax fully diluted basis (including dilution from any options, warrants
and convertible securities) as reported for the audited fiscal year ending 2008
from continuing operations before any non-cash items the then current Conversion
Price to the Investor at the time the audited numbers are reported to the SEC
shall be decrease proportionately by 0% if the pre tax earnings are $0.1559 per
share or greater and by 50% if the pre tax earnings are $0.0780 per share (50%
decrease). For example if the earnings are $ 0.1247 per share or less (20%
Decline) then the then current Conversion Price to the investor shall be reduced
by 20%. Such adjustment shall be made automatically within five business days of
the audited numbers being reported to the SEC.
 
CHINA KANGTAI CACTUS BIO-TECH, INC. CERTIFICATE OF DESIGNATION
 
PAGE 11 OF 17

--------------------------------------------------------------------------------

 
 
e) Pro Rata Distributions. If the Company, at any time while Series A Preferred
Stock is outstanding, shall distribute to all holders of Common Stock (and not
to Holders) evidences of its indebtedness or assets or rights or warrants to
subscribe for or purchase any security, then in each such case the Conversion
Value shall be determined by multiplying such Conversion Value in effect
immediately prior to the record date fixed for determination of stockholders
entitled to receive such distribution by a fraction of which the denominator
shall be the VWAP determined as of the record date mentioned above, and of which
the numerator shall be such VWAP on such record date less the then fair market
value at such record date of the portion of such assets or evidence of
indebtedness so distributed applicable to one outstanding share of the Common
Stock as determined by the Board of Directors in good faith. In either case the
adjustments shall be described in a statement provided to the Holders of the
portion of assets or evidences of indebtedness so distributed or such
subscription rights applicable to one share of Common Stock. Such adjustment
shall be made whenever any such distribution is made and shall become effective
immediately after the record date mentioned above.
 
f) Calculations. All calculations under this Section 7 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. The number
of shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the description of any
such shares of Common Stock shall be considered on issue or sale of Common
Stock. For purposes of this Section 7, the number of shares of Common Stock
deemed to be issued and outstanding as of a given date shall be the sum of the
number of shares of Common Stock (excluding treasury shares, if any) actually
issued and outstanding.
 
g) Notice to Holders.
 
i. Adjustment to Conversion Price. Whenever the Conversion Value is adjusted
pursuant to any of this Section 7, the Company shall promptly mail to each
Holder a notice setting forth the Conversion Value after such adjustment and
setting forth a brief statement of the facts requiring such adjustment. If the
Company issues a variable rate security, despite the prohibition thereon in the
Purchase Agreements, the Company shall be deemed to have issued Common Stock or
Common Stock Equivalents at the lowest possible conversion or exercise price at
which such securities may be converted or exercised in the case of a Variable
Rate Transaction (as defined in the Purchase Agreements), or the lowest possible
adjustment price in the case of an MFN Transaction (as defined in the Purchase
Agreements).
 
CHINA KANGTAI CACTUS BIO-TECH, INC. CERTIFICATE OF DESIGNATION
 
PAGE 12 OF 17

--------------------------------------------------------------------------------

 
 
ii. Notices of Other Events. If (A) the Company shall declare a dividend (or any
other distribution) on the Common Stock; (B) the Company shall declare a
redemption of the Common Stock; (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights; (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock or any Fundamental Transaction, (E) the
Company shall authorize the voluntary or involuntary dissolution, liquidation or
winding up of the affairs of the Company; then in each case, the Company shall
cause to be filed at each office or agency maintained for the purpose of
conversion of the Series A Preferred Stock, and shall cause to be mailed to the
Holders at their last addresses as they shall appear upon the stock books of the
Company, at least 30 calendar days prior to the applicable record or effective
date hereinafter specified, a notice stating (x) the date on which a record is
to be taken for the purpose of such dividend, distribution, redemption, rights
or warrants, or if a record is not to be taken, the date as of which the holders
of the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification is expected to become effective or close, and the date as
of which it is expected that holders of the Common Stock of record shall be
entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification or Fundamental
Transaction; provided, that the failure to mail such notice or any defect
therein or in the mailing thereof shall not affect the validity of the corporate
action required to be specified in such notice.
 
iii. Exempt Issuance. Notwithstanding the foregoing, no adjustment will be made
under this Section 7 in respect of an Exempt Issuance.
 
iv. Fundamental Transaction. If, at any time while this Series A Preferred Stock
is outstanding, (A) the Company effects any merger or consolidation of the
Company with or into another Person, (B) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions, (C)
any tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (D) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then upon any subsequent conversion of this Series A
Preferred Stock, the Holder shall have the right to receive, for each Conversion
Share that would have been issuable upon such conversion absent such Fundamental
Transaction, the same kind and amount of securities, cash or property as it
would have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of one share of Common Stock (the “Alternate Consideration”). For
purposes of any such conversion, the determination of the Conversion Price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Conversion Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any conversion of this Series A Preferred Stock following such
Fundamental Transaction. To the extent necessary to effectuate the foregoing
provisions, any successor to the Company or surviving entity in such Fundamental
Transaction shall file a new Certificate of Designations with the same terms and
conditions and issue to the Holder new preferred stock consistent with the
foregoing provisions and evidencing the Holder’s right to convert such preferred
stock into Alternate Consideration. The terms of any agreement pursuant to which
a Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this paragraph
(f)(iv) and insuring that this Series A Preferred Stock (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction.
 
CHINA KANGTAI CACTUS BIO-TECH, INC. CERTIFICATE OF DESIGNATION
 
PAGE 13 OF 17

--------------------------------------------------------------------------------

 
 
Section 8.  Miscellaneous.
 
a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holders hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, sent by
a nationally recognized overnight courier service, addressed to the Company, at
the address provided in the Purchase Agreements, facsimile number +86 451
57351551, Attn: Jinjiang Wang or such other address or facsimile number as the
Company may specify for such purposes by notice to the Holders delivered in
accordance with this Section. Any and all notices or other communications or
deliveries to be provided by the Company hereunder shall be in writing and
delivered personally, by facsimile, sent by a nationally recognized overnight
courier service addressed to each Holder at the facsimile telephone number or
address of such Holder appearing on the books of the Company, or if no such
facsimile telephone number or address appears, at the principal place of
business of the Holder. Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section prior to 5:30 p.m. (New
York City time), (ii) the date after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section later than 5:30 p.m. (New York City time) on any date
and earlier than 11:59 p.m. (New York City time) on such date, (iii) the second
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given. 
 
b) Absolute Obligation. Except as expressly provided herein, no provision of
this Certificate of Designation shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the liquidated damages (if
any) on, the shares of Series A Preferred Stock at the time, place, and rate,
and in the coin or currency, herein prescribed.
 
CHINA KANGTAI CACTUS BIO-TECH, INC. CERTIFICATE OF DESIGNATION
 
PAGE 14 OF 17

--------------------------------------------------------------------------------

 
 
c) Lost or Mutilated Preferred Stock Certificate. If a Holder’s Series A
Preferred Stock certificate shall be mutilated, lost, stolen or destroyed, the
Company shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated certificate, or in lieu of or in substitution for a
lost, stolen or destroyed certificate, a new certificate for the shares of
Series A Preferred Stock so mutilated, lost, stolen or destroyed but only upon
receipt of evidence of such loss, theft or destruction of such certificate, and
of the ownership thereof, and indemnity, if requested, all reasonably
satisfactory to the Company.
 
d) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.
 
e) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designations and shall not be deemed to
limit or affect any of the provisions hereof.
 
RESOLVED, FURTHER, that the Chairman, the president or any vice-president, and
the secretary or any assistant secretary, of the Company be and they hereby are
authorized and directed to prepare and file a Certificate of Designation of
Preferences, Rights and Limitations in accordance with the foregoing resolution
and the provisions of Nevada law.
 
CHINA KANGTAI CACTUS BIO-TECH, INC. CERTIFICATE OF DESIGNATION
 
PAGE 15 OF 17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Certificate this 16th day
of July 2008.


/s/ Jinjiang Wang
 
/s/ Fengxi Lang
Name: Jinjiang Wang
 
Name: Fengxi Lang
Title: President and Chief Executive Officer
 
Title: Secretary

 
CHINA KANGTAI CACTUS BIO-TECH, INC. CERTIFICATE OF DESIGNATION
 
PAGE 16 OF 17

--------------------------------------------------------------------------------

 

ANNEX A


NOTICE OF CONVERSION


(TO BE EXECUTED BY THE REGISTERED HOLDER IN ORDER TO CONVERT SHARES
OF SERIES A PREFERRED STOCK)


The undersigned hereby elects to convert the number of shares of Series A
Convertible Preferred Stock indicated below, into shares of common stock, par
value $0.001 per share (the "Common Stock"), of China Kangtai Cactus Bio-Tech,
Inc., a Nevada Company (the "Company"), according to the conditions hereof, as
of the date written below. If shares are to be issued in the name of a person
other than undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Company in accordance therewith. No fee will be
charged to the Holder for any conversion, except for such transfer taxes, if
any.


Conversion calculations:


Date to Effect Conversion: _____________________________________________
 
Number of shares of Common Stock owned prior to Conversion: _______________
 
Number of shares of Series A Preferred Stock to be Converted:
________________________
 
Value of shares of Series A Preferred Stock to be Converted:
____________________
 
Number of shares of Common Stock to be Issued: ___________________________
 
Certificate Number of Series A Preferred Stock attached
hereto:________________________
 
Number of Shares of Series A Preferred Stock represented by attached
certificate:__________
 
Number of shares of Series A Preferred Stock subsequent to Conversion:
________________



T Squared Investments LLC
   
By:
 
Name:
 
Title:
 

 
CHINA KANGTAI CACTUS BIO-TECH, INC. CERTIFICATE OF DESIGNATION
 
PAGE 17 OF 17

--------------------------------------------------------------------------------

 